Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 01/28/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner to consider all claims.  This is not found persuasive because Inventions I and II belong to separate classification, and there would be a serious search and examination burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/28/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/28/2020 and 01/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “a second protective layer provided to cover a top of the first protective layer, a second region on the n-type semiconductor layer different from the first region, and a lateral surface of the active layer, and made of aluminum oxide (A1203), aluminum oxynitride (AlON), or aluminum nitride (AlN)” in the 14th to 19th lines of the claim, which is long and ambiguous.  It is recommended to replace this limitation with “a second protective layer provided to cover a top of the first protective layer, a second region on the n-type semiconductor layer different from the first region, and a lateral surface of the active layer; the second protective layer is made of aluminum oxide (A1203), aluminum oxynitride (AlON), or aluminum nitride (AlN)”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2014/0291714) in view of Tsuda et al. (US 2004/0051105).
Regarding claim 1, Jeon et al. teach a semiconductor light emitting element (semiconductor light emitting device; Fig. 26, [0093]) comprising: an n-type semiconductor layer (30; Figs. 25-26, [0058]) provided on a substrate (10; Figs. 25-26, [0058]) and made of an n-type semiconductor material ([0058]); an active layer (40; Figs. 25-26, [0058]) provided in a first region (the left region; see Fig. 26 below) on the n-type semiconductor layer (30) and made of an AlGaN-based semiconductor material ([0003]); a p-type semiconductor layer (50; Figs. 25-26, [0058]) provided on the active layer (40) and made of a p-type semiconductor material ([0058]); a first protective layer (91c, covering/protecting semiconductor layers; Fig. 26, [0093]) provided on the p-type semiconductor layer (50) and made of silicon oxide (SiO2) or silicon oxynitride (SiON) (SiO2, [0093]); a second protective layer (91d, covering/protecting semiconductor layers; Fig. 26, [0093]) provided to cover a top of the first protective layer (91c), a second region (the right region; see Fig. 26 below) on the n-type semiconductor layer (30) different from the first region (the left region; see Fig. 26 below), and a lateral surface of the active layer (the left sidewall surface of 40); a p-side electrode (94, electrically connected to the p-type semiconductor layer 50; Figs. 25-26, [0077]) provided contiguously on the p-type semiconductor layer (50) in a p-side opening (the openings of 91 filled with an electrode material 
Jeon et al. do not teach an n-type semiconductor material is an n-type aluminum gallium nitride (AlGaN)-based semiconductor material; a p-type semiconductor material is a p-type AlGaN-based semiconductor material; a second protective layer made of aluminum oxide (A1203), aluminum oxynitride (AlON), or aluminum nitride (AlN).
In the same field of endeavor of light emitting device, Tsuda et al. teach an n-type semiconductor material (n-type GaN layer 102; Fig. 1, [0065]) is an n-type aluminum gallium nitride (AlGaN)-based semiconductor material (n-type GaN, i.e. AlxGa1-xN with x=0; [0065]); a p-type semiconductor material (104; Fig. 1, [0065]) is a p-type AlGaN-based semiconductor material (p-type Al0.1Ga0.9N; [0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Jeon et al. and Tsuda et al. and to use AlGaN-based semiconductor materials as the n-type and p-type semiconductor materials of the light emitting devices as taught by Tsuda et al., because Jeon et al. is silent about the actual materials used for p-type and n-type semiconductor materials in a nitride semiconductor light emitting device and Tsuda et al. teach that AlGaN-based semiconductor materials can be used as 
In the same field of endeavor of light emitting device, Tsuda et al. also teaches a second protective layer (a portion of a reflective dielectric multi-layered film; [0108]) made of aluminum oxide (A12O3), aluminum oxynitride (AlON), or aluminum nitride (AlN) (A12O3; [0108]).
Jeon et al. teach all the claimed elements except that Jeon et al. are using TiO2 for making a reflective dielectric multi-layered film ([0093]) rather than A12O3.
In the same field of endeavor of semiconductor manufacturing, Tsuda et al. teach A12O3 for making a reflective dielectric multi-layered film ([0108]).  
One of ordinary skill in the art would have recognized that TiO2 and A12O3 are known equivalents for providing a reflective dielectric multi-layered film within the semiconductor art (see [0108] of Tsuda et al.).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (TiO2) for another known equivalent element (A12O3) resulting in the predictable result of providing a reflective dielectric multi-layered film (KSR rationales B). 

    PNG
    media_image1.png
    243
    403
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: textbox (First region)][AltContent: textbox (Second region)]
Fig. 26 of Jeon et al.
Regarding claim 2, Jeon et al. teach the semiconductor light emitting element according to claim 1, wherein the second protective layer (91d) is provided to further cover lateral surfaces (left sidewall surfaces) of the n-type semiconductor layer (30) and the p-type semiconductor layer (50; see Figs. 25-26).
Regarding claim 3, Jeon et al. teach the semiconductor light emitting element according to claim 1, wherein the second protective layer (91d).
Jeon et al. do not teach a thickness of the second protective layer is 50 nm or smaller.
Parameters such as the thickness of the second protective layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired reliability and performance ([0093] of Jeon et al.) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thickness of the second protective layer within the range as claimed in order to achieve the desired reliability and performance ([0093] of Jeon et al.).
Regarding claim 4, Jeon et al. teach the semiconductor light emitting element according to claim 1, wherein a portion of each of the n-side electrode (82) and the p-side electrode (94) is provided on the second protective layer (91d; see Fig. 26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2012/0043575) teaches a LED with a reflective multi-layer dielectric layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/12/2021